Exhibit 10.1

 



ASSET PURCHASE AGREEMENT

 

 

THIS AGREEMENT (the “Agreement”) is made this 31st day of December, 2014 by and
between Chanticleer Holdings, Inc., a Delaware corporation ("HOTR"), Dallas
Spoon, LLC (“Spoon”), and Express Working Capital, LLC d/b/a CapRock Services
(“CRS”) (HOTR, Spoon, and CRS are each a “Party” and collectively, the
“Parties”).

 

RECITALS

 

WHEREAS, Spoon owns and operates the restaurant “Spoon Bar & Kitchen” (the
“Restaurant”) located at 8220 Westchester Drive, Ste. B, Dallas, TX 75225 (the
“Premises”).

 

WHEREAS, HOTR, a publically traded company on NASDAQ, is the sole member of
Spoon and closed the Restaurant on December 31, 2014.

 

WHEREAS, CRS and two other entities collectively control 185,000 shares of HOTR
common stock and 195,000 five year detachable warrants to purchase one (1) share
of common stock of HOTR (collectively, “Parent Units”).

 

WHEREAS, the Parties desire to enter into this Agreement for the purchase of the
assets of Spoon.

 

IN CONSIDERATION of the mutual promises and covenants contained herein, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:

 

 

AGREEMENT

 

I. SALE OF ASSETS

 

SALE OF SPOON ASSETS: Spoon shall sell, assign, transfer and deliver to CRS, and
CRS shall purchase and accept at Closing (as such is defined in section 13.1
hereof), certain assets and properties of Spoon, or in which Spoon has any
right, title or interest, of any kind and description, wherever located as
follows (the “Assets”):

 

1.1TANGIBLE PROPERTY: Spoon shall sell, assign, transfer and deliver to CRS the
following property:

 

(a) All furniture, fixtures, equipment, vehicles, and other tangible personal
property ("Furniture, Fixtures and Equipment") owned by Spoon;

 

(b) All marketable inventory, goods, parts, stock and supplies and other
materials necessary in the operation of the business ("Inventory");

 

(c) Leasehold improvements (“Leasehold Improvements”) performed on or
incorporated into the Premises.

 

1.2INTANGIBLE PROPERTY: Spoon shall sell, assign, transfer and deliver to CRS
the following property:

 

(a) All intellectual property, Spoon’s URL website address and related website,
www.spoonbarandkitchen.com, including its content, the business trade names
Dallas Spoon, Spoon, Spoon Bar & Kitchen, and Spoon Bar and Kitchen, wherein
Seller shall sell, release, waive and/or transfer any and all rights, title and
interest in and to and will not make use of such intangible property after
Closing;

 



Page 1 of 8

 

 

(b) All intangible property including, but not limited to, manufacturers’
warranties, customer lists, Company telephone and/or facsimile numbers wherein
Seller shall sell, release, waive and/or transfer any and all rights, title, and
interest in and to and will not make use of such intangible property after
Closing.

 

(c)Equipment lease rights (“Equipment Leases”)

 

(d)Real Property lease rights (“Property Leases”), including, but not limited
to, the lease for the property 8220 Westchester Drive, Ste. B, Dallas, TX 75225.

 

(e)Causes of action, claims, including, but not limited to, insurance claims and
proceeds of insured losses.

 

1.3BILL OF SALE: All Assets referenced herein shall be conveyed and transferred
by means of a Bill of Sale, and/or a General Assignment, as is appropriate,
wherein Spoon shall warrant that it has good and marketable title to said Assets
and that said Assets will be free and clear of all liens, claims and
encumbrances of any type.

 

1.4NO LIABILITIES: HOTR and Spoon acknowledges and agrees that pursuant to the
terms and provisions of this Agreement and under any contract, CRS will not
assume any obligation or liability of HOTR, Spoon, or the Assets. In furtherance
and not in limitation of the foregoing, neither CRS nor any of their officers,
directors, members, managers, subsidiaries, and affiliates shall assume, and
shall not be deemed to have assumed, any debt, claim, obligation or other
liability of Spoon and HOTR or their owners, officers, directors, and affiliates
whatsoever, including, but not limited to the following (collectively, the
"Unassumed Liabilities"):

 

(a)all obligations, claims, or liabilities of Spoon or any predecessor(s) or
affiliate(s) of Spoon that relate to any of the Assets;

 

(b)all accounts payable of Spoon, including any accounts payable relating to the
Assets;

 

(c)all obligations, claims, or liabilities of Spoon or any predecessor(s) or
Affiliate(s) of Spoon or for which Spoon or any predecessor(s) or affiliates of
Spoon could be liable relating to taxes (including any taxes relating to the
Assets for all periods, or portions thereof, ending prior to the Closing Date)
and any deferred taxes of any nature;

 

(d)all obligations, claims, or liabilities for any legal, accounting, investment
banking, brokerage, real estate appraisal, consulting or similar fees or
expenses incurred by Spoon in connection with, resulting from or attributable to
the transactions contemplated by this Agreement or otherwise;

 

(e)all indebtedness of Spoon or any predecessor(s) or affiliate(s) of Spoon,
including any indebtedness owed by Spoon to third parties or any other
affiliates of Spoon;

 

(f)all liabilities and obligations, including any and all proceedings, of Spoon
or any predecessor(s) or affiliate(s) of Spoon resulting from, caused by or
arising out of the conduct of Spoon or the ownership or lease of any properties
or assets by Spoon, whether past, present, future, known or unknown, liquidated
or unliquidated, accrued or unaccrued, pending or threatened;

 



Page 2 of 8

 

 

(g)any liability or obligation arising out of or relating to services and/or
products of Spoon;

 

(h)any liability or obligation under any contract, agreement, lease, mortgage,
indenture or other instrument not assumed by CRS hereunder;

 

(i)any liability or obligation under any employment, severance, retention or
termination agreement with any employee, consultant or contractor of Spoon;

 

(j)any liability for wages, salary, bonus, vacation pay or other remuneration,
or for any claims pursuant to workers’ compensation or similar legislation,
relating to any employee while employed by Spoon;

 

(k)any liability or obligation of Spoon to HOTR or any other owner(s) or
affiliate(s) of Spoon;

 

(l)any liability or obligation to indemnify, reimburse or advance amounts to any
officer, director, employee or agent of Spoon;

 

(m)any liability or obligation arising out of or resulting from Spoon’s
non-compliance with any Law, ordinance, regulation or treaty;

 

(n)any liability or obligation of Spoon under this Agreement or any other
document executed in connection herewith; and

 

(o)any liability or obligation of Spoon based upon Spoon’s acts or omissions
occurring after the Closing.

 

The Parties acknowledge and agree that disclosure of any obligation or liability
on any Schedule to this Agreement shall not create an assumed obligation or
other liability of CRS.

 

1.5 INDEMNIFICATION OF LIABILITIES: HOTR and Spoon shall indemnify, defend, and
hold harmless CRS, its officers, employees, and agents from and against any and
all liabilities, claims, losses, expenses, lawsuits, judgments, and/or
attorneys’ fees, arising either direct or indirectly from the Unassumed
Liabilities.

 

 

II. TRANSFER OF PARENT UNITS

 

TRANSFER OF PARENT UNITS: CRS shall cause the transfer, conveyance, and assign
to HOTR, and HOTR shall purchase and accept the Parent Units:

 

2.1  PARENT UNITS: At Closing, CRS shall take all reasonable necessary action to
cause the prompt transfer of the Parent Units to HOTR. HOTR acknowledges and
agrees that HOTR may receive the Parent Units after Closing due to adherence
with applicable security laws.

 

2.2 RELEASE OF UCC: At Closing, CRS shall terminate the UCC Financing Statement
filed on Dallas Spoon, LLC on June 25, 2013.

 



Page 3 of 8

 

 

III. MUTUAL RELEASE

 

3.1 MUTUAL RELEASE: HOTR, on behalf of itself and its assigns, insurers,
attorneys, subsidiaries, affiliates, parent and sister companies, directors,
officers, employees, partners, agents, representatives, predecessors,
successors, insurers and other persons or entities, acting or purporting to act
on that Party’s behalf (collectively, the “HOTR Parties”), does hereby
irrevocably and unconditionally release, acquit, and forever discharge CRS, and
its assigns, insurers, attorneys, subsidiaries, affiliates, parent and sister
companies, directors, officers, employees, partners, agents, representatives,
predecessors, successors, insurers (collectively, the “CRS Parties”), and the
CRS Parties do hereby irrevocably and unconditionally releases, acquits, and
forever discharges the HOTR Parties, from any and all actions, causes of action,
suits, claims, obligations, liabilities, debts, demands, contentions, damages,
judgments, levies, and executions of any kind, whether in law or in equity,
known or unknown, including, but not limited to, claims arising out of, related
to, or resulting from that employment, business dealings, business operations,
arrangements, agreements, and partnerships with the other each other, or any of
their affiliates, or the terminations thereof, existing as of the Closing Date.
This paragraph shall not apply to any damages or claims arising out of a breach
of this Agreement, including, but not limited to, a breach of Section 1.5
“Indemnification of Liabilities.”

 

 

IV. NON-DISPARAGEMENT

 

4.1 NON-DISPARAGEMENT: From the Closing Date until the third anniversary of the
Closing Date, each Party will not make any statements that are derogatory or
disparaging towards any other Party or any other Party’s management, products,
or services. This paragraph shall not prohibit any Party from testifying
truthfully in response to a subpoena or other court order.

 

V. REPRESENTATIONS & WARRANTIES OF THE PARTIES

 

5.1 AUTHORITY: Each Party has the full power and authority to enter into this
Agreement and to conclude the transaction described herein, and no other
contract or agreement to which it is a party prevents it from concluding the
transaction described herein.

 

5.2 RESOLUTION: Each Party shall create and execute any and all necessary
resolutions or consents authorizing the transaction described herein.

 

5.3 OUTSTANDING LIABILITIES: Spoon and HOTR represent, warrant and agree that
all outstanding liabilities of Spoon, excepting as specifically set forth
herein, shall be paid in full on or before Closing or as they become due in the
ordinary course of business. CRS shall receive possession and control of the
Assets and all other rights acquired herein, free and clear of any encumbrances,
liens, or claims of any nature whatsoever. Spoon and HOTR further warrants that
it has paid and will pay all taxes, prorated to the date of Closing, as they
come due including, but not limited to all social security, withholding, head,
sales, unemployment, and income taxes to date of Closing to all applicable
taxing authorities.

 

Spoon and HOTR further warrant that as to any obligations of Spoon which, if not
timely paid, could create inchoate liens against the Assets, including sales
taxes, state employee withholding taxes, worker’s compensation premium, and
unemployment compensation, payments, Spoon is current as to such obligations as
of the date of Closing, and, to the extent Spoon owes any such amounts as of the
date of Closing, Spoon and/or HOTR will timely pay such amounts to the
appropriate taxing authorities or other applicable entities and provide written
evidence of such payments to Purchaser.

 

5.4 CONDITION OF ASSETS: All Assets included in this sale are being purchased on
an "as is" basis without warranty of merchantability or fitness for any
particular purpose. However, at Closing, all such Assets shall be in good
working condition, and Spoon and/or HOTR shall repair, or replace, at Spoon
and/or HOTR’s sole discretion, any Assets not in working condition.

 

5.5 CONTRACTUAL OBLIGATIONS: Other than expressly disclosed herein, Spoon is not
a party to any employment agreement, labor union agreement, agreement for the
future purchase of materials, supplies or equipment, sales agreement, pension,
profit-sharing, or retirement plan or agreement, distributorship or sale agency
agreement, or lease agreement that relates to any period beyond Closing, whether
written or oral, which shall become an obligation of CRS.

 



Page 4 of 8

 

 

5.6 EMPLOYEES: CRS shall have no liability or obligation to hire the employees
of Spoon or to make any payment whatsoever to any such employees.

 

5.7 LITIGATION: To the best of Spoon’s and HOTR’s knowledge, there are no
unsatisfied judgments nor any litigation or proceeding or governmental
investigation, existing, threatened or pending, against or relating to Spoon,
its properties, business or Assets; nor does the Spoon know or have reasonable
grounds to know of any basis of any such action or governmental investigation
relative to Seller, its properties, business, or Assets.

 

5.8 EFFECTIVENESS AT CLOSING: All representations and warranties contained
herein shall be correct, accurate, and effective at Closing.

 

 

 

VI. CONTINGENCIES

 

6.1 SPOON CLOSING: The Restaurant shall be closed and no longer operating as of
the Closing Date.

 

VII. OPERATIONS PRIOR TO CLOSING

 

7.1 OPERATION OF THE COMPANY: Spoon hereby agrees, from the date of execution of
this Agreement to Closing, to carry on its business activities and operations
diligently and in substantially the same manner as has been customary in the
past.

 

7.2 COMPANY PREMISES AND ASSETS: Until possession is given to Purchaser, Spoon
agrees to operate and maintain the Premises and the Assets in good working order
and condition.

 

7.3 LOSS/DAMAGE: In the event there is any loss or damage to the Premises or the
Assets at any time prior to Closing, the risk of loss shall be upon Spoon. From
Closing and thereafter, all risk of loss or damage shall be upon CRS.

 

 

VIII. OBLIGATIONS AT CLOSING

 

8.1 EXECUTION AND DELIVERY OF DOCUMENTS: At Closing, all Parties shall execute
and deliver all such instruments and take all such other action as either party
may reasonably request from time to time, in order to effect the transaction
provided for herein, including, but not limited to, an assignment of the
Property Leases. The Parties shall cooperate with each other in connection with
any steps to be taken as part of their respective obligations under this
Agreement. This obligation shall extend to any matters arising after Closing
which bear upon their respective obligations under this Agreement.

 

8.2 COSTS AND EXPENSES: Each Party hereto shall bear its own costs and expenses
incurred in connection with the negotiation, preparation, and performance under
this Agreement, and all matters incident thereto, excepting as otherwise set
forth herein.

 

8.3 KEYS AND LOCKS: Spoon and/or HOTR shall deliver all keys of the Restaurant
and Premises to CRS. CRS shall have the right to change all locks of the
Restaurant and Premises, subject to Landlord’s approval, at and after Closing.

 



Page 5 of 8

 

 

IX. OBLIGATIONS AFTER CLOSING

 

9.1  PARENT UNITS: If, due to security laws, the transfer of the Parent Units is
delayed to after Closing, CRS shall continue to take all necessary action to
complete the transfer of the Parent Units as soon as reasonably possible.

 

 

X. POST CLOSING AND INDEMNIFICATION

 

10.1 POST-CLOSING SURVIVAL: All the representations, warranties and covenants
made as of Closing, as provided herein, shall survive Closing.

 

10.2 INDEMNIFICATION BY HOTR: HOTR agrees to indemnify CRS, its successors and
assigns, and their officers, managers, members, employees, agents and affiliates
against any loss, cost, expense, damage or liability (including, without
limitation, interest at the rate of twelve percent (12%) per annum on monies
expended from the date expended and attorney fees and other expenses incurred in
defending against litigation, either threatened or pending) incurred or
sustained by any one or more of them with respect to or arising out of (a) any
breach of or misrepresentation of any warranty or representation made by Spoon
and/or HOTR in or pursuant to this Agreement or failure by Spoon and/or HOTR to
perform or comply with any covenant or agreement made by it in or pursuant to
this Agreement, or (b) any liability of or claim against CRS relating to any
state of facts, event, or omission existing or occurring prior to Closing or
caused by Spoon and/or HOTR after the Closing.

 

10.3 INDEMNIFICATION BY CRS: CRS agrees to indemnify HOTR, its successors and
assigns, its officers, managers, members, employees, agents and its affiliates
against any loss, cost, expense, damage or liability (including, without
limitation, interest at the rate of twelve percent (12%) per annum on monies
expended from the date expended and attorney fees and other expenses incurred in
defending against litigation, either threatened or pending) incurred or
sustained by any one or more of them with respect to or arising out of (a) any
breach of or misrepresentation of any warranty or representation made by CRS in
or pursuant to this Agreement or failure by CRS to perform or comply with any
covenant or agreement made by it in or pursuant to this Agreement, or (b) any
liability of or claim against HOTR relating to any state of facts, event or
omission existing or occurring after Closing not caused by CRS only.

 

XI. DEFAULT AND REMEDIES

 

Time is of the essence hereof. If any obligation herein is not performed as
herein provided, there shall be the following remedies:

 

11.1 FEES AND COSTS: Anything to the contrary herein notwithstanding, in the
event of any litigation arising out of this Agreement, the court or tribunal
shall award to the prevailing party all reasonable costs and expenses, including
attorneys' fees.

 

11.2 DISPUTE RESOLUTION: Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be submitted to binding arbitration
in Dallas, Texas, before the Judicial Arbitration Group, or, if that
organization no longer exits, the American Arbitration Association, except that
disputes concerning $15,000 or less shall be resolved in the small claims or
county court specified in §12.8 hereof and the parties may seek injunctive
relief in the appropriate court specified in §12.8 hereof. The rights under this
paragraph shall inure to the benefit of all the Parties, respectively. Each
Party hereby expressly and irrevocably consents to the jurisdiction of said
Court or arbitration organization.

 



Page 6 of 8

 

 

XII. GENERAL PROVISIONS

 

12.1 ENTIRE AGREEMENT: This Agreement contains the entire understanding of the
Parties with regard to the subject matter hereof and no warranties,
representations, promises or agreements have been made between the Parties other
than as expressly herein set forth, and none of the Parties shall be nor are
they bound by any warranties, representations, promises or agreements not set
forth herein. This Agreement supersedes any previous agreement or understanding
and cannot be modified except in writing by all of the parties hereto.

 

12.2 BINDING EFFECT: Upon execution, this Agreement shall be absolutely binding
and fully enforceable and shall inure to the benefit of the parties hereto,
their successors, personal representatives and heirs.

 

12.3 NOTICES: All notices as may be required by this Agreement shall be sent to
the respective parties at the addresses set forth below. The place of notice may
be modified by appropriate registered or certified mailing to the parties.

 

  To CRS: CapRock Services     545 E. John Carpenter Freeway     Suite 670    
Irving, TX 75062         To Spoon: Dallas Spoon     Attn: Michael Pruitt    
7621 Little Avenue     Suite 414     Charlotte, NC 28226           Facsimile
No.: 704.366.2463               To HOTR: Chanticleer Holdings, Inc.     Attn:
Michael Pruitt     7621 Little Avenue, Suite 414     Charlotte, NC 28226    
Facsimile No.: 704.366.2463

  

 

12.4 TIME OF POSSESSION: CRS shall be deemed to be in possession of the Assets
on the day and time of Closing. All things of value, including the keys to the
Premises shall be delivered at Closing.

 

12.5 SEVERABILITY: In the event that any of the provisions, or portions thereof,
of this Agreement are held to be unenforceable or invalid by any court or
tribunal of competent jurisdiction, the validity and enforceability of the
remaining provisions, or portions thereof, shall not be affected thereby and
effect shall be given to the intent manifested by the provisions, or portions
thereof, held to be enforceable and valid.

 

12.6 CONSTRUCTION: Throughout this Agreement the singular shall include the
plural, and the plural shall include the singular, and masculine shall include
the feminine wherever the context so requires.

 

12.7 RIGHT TO COUNSEL: Each Party hereby acknowledges that they have every right
to consult a licensed attorney, accountant and/or other professionals and have
done so to the extent of their desires.

 

12.8 GOVERNING LAW: This Agreement shall be governed by and construed under the
laws of the State of Texas and, subject to the provisions of § 11.2, hereof, any
suit to pursue equitable remedies shall be brought in the District Court, Dallas
County, State of Texas, and for this purpose, each party hereby expressly and
irrevocably consents to the jurisdiction of said Court.

 



Page 7 of 8

 

 

12.9 FORM OF BROKERAGE: Each Party hereto represents that no Broker was used in
the consummation or formation of this Agreement, no Broker fee is due, and no
Broker can make a claim for a fee.

 

XIII. DATES AND TIMES

 

13.1 CLOSING DATE: The Closing date shall be on or about January 1, 2015.

 

 

ABOVE CONDITIONS ARE HEREBY APPROVED AND ACCEPTED:

 



HOTR:   CRS:       Chanticleer Holdings, Inc.   Express Working Capital, LLC
d/b/a CapRock Services             /s/ Michael D. Pruitt   /s/ Brad Woy
Authorized Representative   Authorized Representative       CEO   President
Title   Title             Spoon:           Dallas Spoon, LLC                 /s/
Michael D. Pruitt     Authorized Representative           Managing Member    
Title    

 



Page 8 of 8

